Citation Nr: 1007594	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-35 449	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1954 to May 1955.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2007, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is associated with the Veteran's 
claims file.  In November 2007, the case was remanded for 
additional development.  


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's bilateral 
hearing loss disability is related to his service.

2. It is reasonably shown that the Veteran's tinnitus was 
either caused or aggravated by his bilateral hearing loss 
disability.  


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1157 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2. Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1157 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as this decision 
grants the benefits sought, there is no reason to belabor the 
impact of the VCAA on these matters, since any error in 
notice or omission in duty to assist is harmless.  

B.	Factual Background

The Veteran's DD 214 reflects that he served in the U.S. Army 
during the Korean Conflict as an amphibious vehicle driver 
transporting troops, including artillery units.  In his 
August 2006 notice of disagreement, and at the September 2007 
Travel Board hearing, he alleged his military occupation 
exposed him to gunfire, artillery fire, and loud engine 
noises.  He claims his bilateral hearing loss and tinnitus 
are a result of such noise exposure.

The Veteran's service treatment records (STRs) are silent for 
any complaints, findings, treatment, or diagnoses relating to 
hearing loss or tinnitus.  Clinical evaluations of the ears 
at the time of his January 1951 service entrance and May 1955 
service separation physical examinations were normal; 
whispered voice tests were also normal (15/15) bilaterally.  

October 2003 to April 2009 VA outpatient treatment records 
note the Veteran's history of sensorineural hearing loss 
(SNHL) of combined types.  In May 2005, he complained of 
bilateral hearing loss diagnosed about 10 years ago and 
bilateral tinnitus; hearing aids were recommended, and he was 
fitted for such in June 2005.  In August 2005 and October 
2005, he complained he was still having trouble hearing; 
adjustments to his hearing aids were made.  

On November 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
65
65
65
LEFT
40
25
60
60
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 88 percent in the left.  The 
Veteran reported that he first noticed hearing loss 
approximately 15 years earlier; he also reported having 
constant tinnitus, described as "steam releasing" 
sensation.  He related both his hearing loss and tinnitus to 
his service, noting that he was exposed to noise trauma while 
serving as an amphibious truck driver as he was exposed to 
both artillery fire and loud engine noises.  He also reported 
postservice occupational noise exposure for 21 years as a 
garbage collector and mechanical sweeper operator.  Mild SNHL 
at 500 Hertz and moderately severe to severe high frequency 
SNHL in the right ear and mild SNHL at 500 Hertz and moderate 
to moderately severe SNHL in the left ear were diagnosed.  
The examiner reviewed the Veteran's claims file, including 
his STRs, and observed that although the Veteran had 
"adequate hearing for the forced whisper test" at his 
service separation physical examination, "the forced whisper 
test is not ear or [frequency] specific and does not rule out 
a mild or high frequency hearing loss."  However, given the 
recent onset of hearing loss and tinnitus of 15 years ago, 
the examiner opined that it was "not at least as likely as 
not" that the Veteran's military noise exposure contributed 
to his overall hearing loss and tinnitus, as postservice 
occupational noise exposure also needed to be considered.  

At the September 2007 Travel Board hearing, the Veteran 
testified that his hearing loss likely began in service as he 
was always asking people to repeat themselves while his 
tinnitus started 10 or more years ago.  The Veteran's wife 
also testified that he did not have any hearing problems 
prior to service; however, immediately after service, she 
noticed that he had difficulty hearing, and that his problems 
had worsened steadily over the years.

Private treatment records from I.K., Ph.D., show that the 
Veteran underwent audiometry in September 2007; the results 
are presented in chart format.  In an accompanying letter, 
the audiologist interpreted the private audiometry as 
"moderate-severe primarily [SNHL] in both ears."  She 
opined, "It is certainly within medical probability that 
[the Veteran] acquired his hearing loss while serving in the 
Korean War."  This opinion was based on the Veteran's 
complaints of significant hearing loss and longstanding 
central tinnitus with no postservice noise exposure.

On December 2009 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
65
70
70
LEFT
40
30
60
65
55

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 percent in the left.  The 
Veteran complained of difficulty hearing and tinnitus in both 
ears.  It was noted that he was exposed to noise in service 
and for 21 years after service as a garbage collector and 
mechanical sweeper operator.  Normal to severe SNHL in the 
right ear, mild to moderately severe SNHL in the left ear, 
and constant tinnitus (that is a symptom associated with 
hearing loss) were diagnosed.  The examiner reviewed the 
Veteran's claims file, including his STRs, the report of the 
November 2005 VA examination, and the report of the September 
2007 private audiometry/opinion, and opined that the 
Veteran's hearing loss and tinnitus were "as least as likely 
as not (50/50 probability) caused by or a result of military 
service."  She explained that given the lack of frequency 
specific hearing thresholds at the time of the Veteran's 
separation from service, a hearing loss could not be ruled 
out and "the onus [was] placed on the military."  She then 
noted that as the Veteran's current level of hearing 
disability would not have passed a forced whisper test (as he 
did in service), it was at least as likely as not that 
postservice occupational noise exposure had contributed to 
his overall hearing loss.  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  Based upon his reported working 
arrangements in service, it is also likely (and not in 
dispute) that he was exposed to, at least, some noise trauma 
in service.  What he must still show to establish service 
connection for his bilateral hearing loss is that it is 
related to the noise trauma in service.  

On November 2005 VA audiological evaluation, the examiner 
opined that the Veteran's military service had "not at least 
as likely as not" contributed to his current hearing 
disability.  This opinion was based on the rationale that the 
Veteran did not complain of hearing loss until 15 years prior 
to the examination, and therefore postservice occupational 
noise exposure had to be considered.  However, at the Travel 
Board hearing, the Veteran and his spouse clarified that his 
hearing problems began in service, and that it was his 
tinnitus that had its onset more recently.  The Veteran and 
his spouse are competent to testify regarding facts or 
circumstances that can be observed and described - such as 
hearing loss - by a layperson.  38 C.F.R. § 3.159(a)(2); see 
also Layno v. Brown, 6 Vet. App. 465, 471 (1994) (finding 
that "competent testimony is . . . limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge").  The Board finds no reason to question 
their credibility.

Notably, in reviewing the Veteran's service separation 
examination report, the November 2005 examiner noted that a 
normal whispered voice test did not rule out a mild or high 
frequency hearing loss, as such test was not ear or frequency 
specific.  This view was shared by the December 2009 VA 
examiner who stated that hearing loss at the time of the 
Veteran's separation from service could not be ruled out 
given the lack of frequency specific hearing thresholds at 
that time.  In opinion the Veteran's hearing loss was "as 
least as likely as not" related to service.  The examiner 
(as the November 2005 examiner) considered the Veteran's 
postservice noise exposure, and found that such noise 
exposure also contributes to his current hearing loss 
disability.  It is clear from her opinion that she considers 
the Veteran's hearing loss to have had its onset in service.  
The Board finds no reason to question the opinion of the 
December 2009 VA examiner given her expertise as an 
audiologist, and that her opinion was based on extensive 
review of the claims file, was accompanied by an explanation 
of rationale, and is supported by the September 2007 private 
opinion.  As this competent evidence supports the Veteran's 
claim, the Board concludes that service connection for 
bilateral hearing loss is warranted.

Tinnitus

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.

The evidence shows that the Veteran has tinnitus, as such 
disability was noted on VA audiological evaluations; and this 
decision (above) grants service connection for bilateral 
hearing loss.  Therefore, what remains to be shown to 
establish secondary service connection for the tinnitus is 
that it was caused or aggravated by his bilateral hearing 
loss.  On December 2009 VA audiological evaluation, the 
examiner noted that the Veteran's tinnitus was a symptom 
associated with his hearing loss.  With resolution of 
reasonable doubt in the Veteran's favor, as required, such 
medical evidence suffices to establish the requisite nexus.  

The Board notes that the November 2005 VA examiner opined 
that the Veteran's tinnitus was not related to his service.  
However, that opinion is based on the Veteran's report that 
his tinnitus had its onset approximately 15 years prior to 
the examination, and does not address secondary service 
connection.  Accordingly, service connection for tinnitus is 
warranted.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


